Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/15/2022 has been entered.
Response to Amendment
Applicant’s arguments with respect to claim 1 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujiwara (JP 2000187448).
Regarding claim 1, Fujiwara (figures 1-5) discloses a display apparatus, comprising: 
a reflective display (10), driven by liquid crystals to show information of images; and 
a front light source module (13), provided with a first support member (4 and 12) and a light emitting element (13) adapted to emit an illuminating beam, wherein the front light source module is not able to display information or images, there is an included angle 0 between an optical axis of the light emitting element and a normal line of a display surface of the reflective display, 0<= theta <=75°, the first support member is connected to the reflective display, the first support member is disposed outside the reflective display, the first support member of the front light source module rotatably connected to the reflective display by using a pivoting member (first pivoting member connecting the light source support arms 12), a second support member (12) is rotatably disposed inside the first support member (figure 1), and the light emitting element is disposed on the second support member, so that the light emitting element is capable of rotating relative to the first support member; the illuminating beam passes through space between the front light source module and the reflective display and is reflected by the reflective display.
The limitation, “the illuminating beam passes through space between the front light source module and the reflective display and is reflected by the reflective display” is functional in nature.  Such a functional limitation is only given patentable weight insofar as it imparts a structural limitation. Here, Hutzul et al. discloses the structural limitations required to performed the function as claimed.  It is further noted that apparatus claims must be structurally distinguishable from the prior art and that the manner of operating the device does not differentiate the apparatus claim from the prior art (see e.g. MPEP 2114). In other words, the prior art need not perform the function, but must merely be capable of doing so. 

Regarding claim 2, Fujiwara (figures 1-5) discloses wherein the front light source module is capable of moving relative to the reflective display.  
Regarding claim 3, Fujiwara (figures 1-5) discloses wherein the front light source module is pivotally connected to the reflective display.
Regarding claim 6, Fujiwara (figures 1-5) discloses wherein the front light source module is adjacently disposed at a first position on the reflective display and is adapted to rotate to a second position located outside the reflective display with a first rotation axial line as an axis.
Regarding claim 13, Fujiwara (figures 1-5) discloses wherein an area of the display surface of the reflective display is A, and an area of the reflective display that is covered by the illuminating beam is equal to or greater than 0.7A.  
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP § 2131.05.

Regarding claim 14, Fujiwara (figures 1-5) discloses wherein the reflective display is one of a total reflective liquid crystal display and a transflective liquid crystal display.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN NGUYEN whose telephone number is (571)270-1428.  The examiner can normally be reached on Monday - Thursday, 8:00 AM -6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAUREN NGUYEN/Primary Examiner, Art Unit 2871